Affirmed and Memorandum Opinion filed January 26, 2021.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-18-00489-CV

                    MICHAEL VAN DEELEN, Appellant

                                       V.
  TEXAS WORKFORCE COMMISSION AND SPRING INDEPENDENT
               SCHOOL DISTRICT, Appellees

                   On Appeal from the 80th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2017-14697

                         MEMORANDUM OPINION

      Michael Van Deelen was denied unemployment benefits by the Texas
Workforce Commission upon the TWC’s finding that he was fired by his employer,
Spring Independent School District, for misconduct. Van Deelen appealed the
TWC’s decision to the district court. TWC and Spring ISD filed a joint motion for
summary judgment, which the trial court granted. The trial court rendered a final
judgment, holding there was substantial evidence to support the TWC decision. On
appeal Van Deelen contends that the trial court erred by granting TWC’s summary-
judgment motion. We affirm.

                                         BACKGROUND

       Van Deelen was employed by Spring ISD at Dekaney High School from
November of 2015 through April of 2016 as a math teacher. During that time, Van
Deelen made multiple reports about what he believed were numerous instances of
unlawful drug use and dealing on the school’s campus by students and a teacher.
Van Deelen reported to the school’s principal, Pamela Farinas, a number of Spring
ISD officials, the school district’s police department, and several governmental
entities. Farinas investigated Van Deelen’s allegations of drug use and dealing by
students and the teacher and determined that the allegations had no merit. Van
Deelen was warned that continuing to make unsubstantiated allegations could result
in termination of his employment with Spring ISD. Farinas memorialized her
investigations in a memo to the human resources department noting, “There is an
evident pattern of false accusations against African-American students and teachers
made by Mr. Van Deelen involving drugs.” Farinas recommended to Spring ISD’s
human resources department and director, Deeone McKeithan, that Van Deelen be
removed from campus.1

       During the course of his employment, Van Deelen received multiple warnings
for poor job performance as a teacher as well as his behavior toward students and


       1
          In a separate action, Van Deelen sued Spring ISD, Farinas, and the school’s assistant
principal, Corey LeDay, alleging violations of the Texas Whistleblower Act and the Texas
Constitution. Van Deelen v. Spring ISD, No. 14-17-00432-CV; 2018 WL 6684278 (Tex. App.—
Houston [14th Dist.] Dec. 20, 2018, no pet.). Van Deelen’s suit was dismissed for want of
jurisdiction. This court reversed the portion of the trial court’s judgment that dismissed Van
Deelen’s Whistleblower Act claim regarding the allegation that a teacher was dealing drugs. Id. at
*8. According to the briefs filed in this case, the parties settled on remand, and the outcome of that
appeal does not affect this appeal of the TWC’s decision on his unemployment benefits.

                                                  2
teachers. On January 29, 2016, Van Deelen was reprimanded and informed that his
behavior was unacceptable. Van Deelen was directed to: (1) maintain a professional
demeanor at all times; (2) refrain from making any reference to students as animals;
(3) refrain from falsely accusing an administrator of asking him to change grades;
(4) submit discipline referrals to the community office when a student violates the
code of conduct; and (5) immediately notify an administrator and campus police
when he suspects criminal activity. Van Deelen was warned that failure to follow
those directives could result in termination.

      On February 11, 2016, Van Deelen was again reprimanded for failing to meet
his professional responsibilities by marking a student absent when the student was
present in class. In response, Van Deelen threatened legal action against the school.
Van Deelen was directed to: (1) refrain from using attendance as a consequence for
poor student behavior; (2) report students who did not return from lunch with a
written referral; and (3) take accurate attendance at the 30-minute mark of each class.
As with the previous reprimand, Van Deelen was notified that failure to follow the
directives could result in termination of employment.

      On February 17, 2016, Farinas met with Van Deelen to discuss more than 24
student complaints lodged against Van Deelen. Farinas read each complaint and
gave Van Deelen an opportunity to respond. Farinas described Van Deelen’s
responses as accusatory and nonsensical. At the conclusion of the meeting, Van
Deelen grabbed the arm of an associate principal and threatened to file a grievance
against her. At that time Farinas ended the meeting and instructed Van Deelen that
his behavior was unacceptable and unprofessional and that she was recommending
termination of his probationary contract with the school.

      The next day Farinas and McKeithan met with Van Deelen to notify him that
he was being temporarily relieved of duties with pay and assigned to home duty

                                          3
pending investigation into the allegations in Farinas’ memo. McKeithan directed
Van Deelen to leave campus immediately and meet McKeithan in the human
resources office at the Central Administration Building. Van Deelen left the
conference room but rather than travel to the administration building, Van Deelen
returned to campus “screaming obscenities.” McKeithan directed Farinas to have
campus police escort Van Deelen from the campus. As Van Deelen was being
escorted from the campus, he “hit [Farinas] with his personal bag, then stated in a
sarcastic tone, ‘Oh, I’m sorry. That was an accident.’”

      Following this incident, Van Deelen was recommended for termination due
to: (1) his bumping into Farinas and hitting her with his bag; (2) willfully omitting,
falsifying, and misrepresenting information in employment application documents;
(3) making continuous allegations that students and teachers were using and dealing
drugs, accusing students of cheating, throwing away student work, assigning zeros
for improper reasons; and (4) marking students absent who were present. McKeithan
notified Van Deelen that he was subject to termination for: (1) misconduct toward
school staff and students; (2) assault on Farinas; and (3) misrepresentation and
willful omission on his employment application. Van Deelen was further notified
that each of those reasons constituted independent reasons for termination of his
probationary contract. Van Deelen was subsequently notified that his probationary
contract with Spring ISD was terminated.

      Van Deelen subsequently filed a claim for unemployment benefits and began
receiving those benefits. Spring ISD appealed to TWC alleging that Van Deelen was
disqualified from receiving unemployment benefits under section 207.044 of the
Labor Code, which provides that an individual is disqualified for benefits if the
individual was discharged for misconduct connected with the individual’s last work.
The Appeal Tribunal of TWC denied benefits and issued the following findings of

                                          4
fact:

        The claimant was discharged due to inappropriate behavior. The final
        incidents occurred when the claimant hit the Principal with a bag while
        he was being escorted out of the building, the claimant omitted
        information in documents he submitted to the employer, and the
        claimant made continuous allegations of students and teachers using
        and dealing drugs. The claimant reported drug use at the school to the
        Principal, the F.B.I., local politicians, and the police. No evidence of
        drug use or drug dealing was discovered at the school. The claimant
        also accused the students of cheating and threw away their homework.
        The claimant also omitted information on his application and provided
        false information. The claimant omitted names of employer’s [sic] and
        gave inaccurate dates. The employer discovered this based on federal
        law suits filed by the claimant against other educational institutions he
        worked for that were not listed on his resume.
        The claimant also bumped into the Principal while he was being
        escorted out of the building due to the aforementioned incidents.

        The TWC Appeal Tribunal concluded that Van Deelen was discharged for
mismanagement of a position of employment, which under section 201.012 of the
Labor Code is considered discharge for misconduct connected with work. The
Appeal Tribunal noted that Van Deelen accused teachers and students of drug
dealing with no proof of arrest or investigation showing the allegations were true,
and did not deny he omitted or misrepresented information regarding his
employment on his application.

        Van Deelen appealed the TWC Appeal Tribunal’s decision to the full TWC,
which affirmed the decision of the Appeal Tribunal with respect to the work
separation and chargeback issues, leaving the remainder of the Appeal Tribunal
decision in full force and effect. Van Deelen then filed a petition for judicial review
of the TWC’s decision to the district court. See Tex. Lab. Code Ann. § 212.001. The




                                           5
district court rendered summary judgment for TWC and Spring ISD.2 This appeal
followed.

                                         ANALYSIS

I.     Standard of Review and Applicable Law

       TWC and Spring ISD moved for summary judgment on the ground that Van
Deelen’s employment with Spring ISD was terminated for misconduct as defined by
Labor Code section 201.012, meaning that Van Deelen was not entitled to
unemployment benefits under the Texas Unemployment Compensation Act (“the
Act”). See Tex. Lab. Code Ann. §§ 201.012(a), 207.044(a).

       We review the TWC’s decision on unemployment benefits de novo to
determine whether there is substantial evidence to support the TWC’s ruling. See
Tex. Lab. Code Ann. § 212.202(a); McCrory v. Henderson, 431 S.W.3d 140, 142
(Tex. App.—Houston [14th Dist.] 2013, no pet.). The TWC’s action is presumed
valid, and the party seeking to set aside the decision has the burden of showing that
it was not supported by substantial evidence. See Collingsworth Gen. Hosp. v.
Hunnicutt, 988 S.W.2d 706, 708 (Tex. 1998); see also Tex. Health Facilities
Comm’n v. Charter Med.-Dallas, Inc., 665 S.W.2d 446, 452 (Tex. 1984) (“The true
test is not whether the agency reached the correct conclusion, but whether some
reasonable basis exists in the record for the action taken by the agency.”). Because
substantial evidence is more than a mere scintilla of evidence but less than a
preponderance of evidence, the evidence may preponderate against the TWC
decision but still amount to substantial evidence. Tex. Workforce Comm’n v. City of
Houston, 274 S.W.3d 263, 267 (Tex. App.—Houston [1st Dist.] 2008, no pet.); see

       2
         The full TWC’s decision became final on March 14, 2017, 14 days after it was mailed on
February 28, 2017. See Tex. Lab. Code Ann. § 212.153. Van Deelen’s petition for judicial review
was filed timely on March 3, 2017. See Tex. Lab. Code Ann. § 212.201.

                                              6
also Garza v. Texas Alcoholic Beverage Comm’n, 138 S.W.3d 609, 613 (Tex.
App.—Houston [14th Dist.] 2004, no pet.) (citing Lewis v. Metro. Sav. & Loan
Ass’n, 550 S.W.2d 11, 13 (Tex. 1977)) (“Evidence may actually preponderate
against the decision of an agency and still amount to substantial evidence.”).
Whether there is substantial evidence to support an administrative decision is a
question of law. Tex. Dep’t of Pub. Safety v. Alford, 209 S.W.3d 101, 103 (Tex.
2006).

      Under this standard of review, “the issue is whether the evidence introduced
before the trial court shows facts in existence at the time of the [TWC’s] decision
that reasonably support the decision.” Collingsworth, 988 S.W.2d at 708. On
controverted issues of fact, we may not substitute our judgment for that of the TWC.
McCrory, 431 S.W.3d at 143. The TWC’s decision may be set aside only if it was
made without regard to the law or the facts and, as a result, was unreasonable,
arbitrary, or capricious. See Collingsworth, 988 S.W.2d at 708.

      We review the trial court’s judgment by comparing the TWC decision with
the evidence presented to the trial court and the governing law. Blanchard v. Brazos
Forest Prod., L.P., 353 S.W.3d 569, 573 (Tex. App.—Fort Worth 2011, pet. denied).
Because this case comes to us on summary judgment, we determine de novo whether
the summary-judgment evidence established as a matter of law that substantial
evidence did (or did not) support the TWC’s decision. Harris Cnty Appraisal Dist.
v. Tex. Workforce Comm’n, 519 S.W.3d 113, 117–18 (Tex. 2017). We determine
whether the summary-judgment evidence established as a matter of law that
substantial evidence existed to support the TWC’s decision. Blanchard, 353 S.W.3d
at 573. We conclude that it does.

II.   Evidence supporting the TWC’s decision

      Applying this standard of review, we begin by summarizing the evidence

                                         7
supporting the TWC’s decision. The TWC determined that Van Deelen was
discharged for misconduct as defined by section 201.012 of the Act by engaging in
inappropriate behavior, specifically (1) making false accusations against students
and staff; (2) assaulting Farinas; and (3) misrepresenting his employment history on
his employment application. See Tex. Lab. Code Ann. § 201.012.

      A.     False accusations against students and staff

      Van Deelen alleged that he saw two students exchange money for drugs at the
door to his classroom. Farinas and assistant principal Jeff Goston questioned the
students and determined that the money was exchanged to permit one student to
purchase lunch for the other because the second student was working in the college
career center that day. Van Deelen also accused one student of passing what he
suspected to be pills or marijuana to another student. Both students were
immediately interviewed by staff and the item being exchanged was determined to
be chewing gum.

      Van Deelen accused another teacher of drug dealing after seeing a student
access the teacher’s car in the school parking lot. Farinas spoke first with the student
who said he had gone to the teacher’s car to get candy, not drugs. Farinas then
interviewed the teacher who admitted he occasionally sent students to his car to
retrieve things for him. The teacher admitted he kept diet pills in his car. The teacher
voluntarily escorted Farinas to his car and showed her two bottles of “Fat Fighter”
weight loss supplements. Farinas determined that Van Deelen’s allegations were
“not only unsubstantiated, but also unwarranted.”

      Van Deelen responded with a declaration in which he admitted he reported
“multiple instances of unlawful drug use and dealing” at the school. Van Deelen
further admitted that he accused a teacher of drug use and/or dealing. Van Deelen
recorded one student handing money to another student. Van Deelen alleged that one
                                           8
of the students was dressed in red, which indicated the student was a member of the
Bloods gang. Van Deelen also alleged that the student told Van Deelen that he
“wanted to become the biggest gang dealer in Houston.” Van Deelen submitted the
video to the trial court and this court. The video shows a hand-to-hand exchange of
something, which could be money. The video does not reflect an exchange of illegal
drugs. Van Deelen presented evidence that a substitute teacher, Justin Wheat, had
smelled the odor of marijuana coming from a student bathroom the same day Van
Deelen smelled it. Wheat admitted, however, that he did not report the odor to school
authorities.

      TWC also considered evidence of multiple student complaints made against
Van Deelen and Van Deelen’s responses. Farinas met with Van Deelen to notify him
of the complaints and permit him to respond. The complaints included allegations
that Van Deelen threw students’ work away before grading it, told a student he would
intentionally fail the student, falsely accused students of cheating, took pictures of
students without their consent, called students clowns and animals, pushed a student,
and called a student a “crook” and a “demon.” Van Deelen responded to each
allegation, primarily attacking the students, including accusing students of being
drug dealers, accusing a school administrator of “coaching” students to accuse him,
threatening litigation against Spring ISD, and threatening litigation against students
who were over 18 years old. At the end of this meeting, Van Deelen turned to
Katherine Fisher, associate principal, grabbed her arm, and said, “I’ve grieved you.”
Farinas interjected that Van Deelen’s conduct was inappropriate and unnecessary,
and Van Deelen grabbed Fisher’s arm again and said, “I’m referring to her. I’m just
teasing, I did grieve her, but I’m just teasing about it.” At this moment Farinas
discontinued the meeting and notified Van Deelen that she was recommending non-
renewal of his contract.


                                          9
      B.     Assault of Farinas

      Farinas averred in her declaration that Van Deelen was asked to leave the
campus on the day after their discussion about the student complaints. Van Deelen
was asked to gather his belongings and report to the human resources office at the
administration building. Van Deelen left campus but returned, “screaming
obscenities.” Farinas directed the campus police officers to escort Van Deelen to his
car to ensure that Van Deelen left campus. As Van Deelen was being escorted off
campus he hit Farinas with his personal bag, then, according to Farinas, stated in a
sarcastic tone, “Oh, I’m sorry. That was an accident.”

      Van Deelen denied assaulting or injuring Farinas. Attached as a supplemental
exhibit to Van Deelen’s response to summary judgment is a document written and
signed by Corey LeDay, a campus employee. In the document, LeDay recounts the
events that happened when Farinas was assaulted. LeDay states that he accompanied
Farinas to Van Deelen’s classroom and noted that Van Deelen “became very
aggressive” and continued to make threats toward Farinas and him. LeDay saw Van
Deelen place a school calculator in his bag. When Farinas asked him to remove the
calculator from his bag Van Deelen refused saying, “Yeah, I’m stealing the
calculator.” Van Deelen continued to place additional objects into his bag, saying,
“I’m stealing a lot of stuff.” LeDay described Van Deelen’s aggressive behavior
toward Farinas including threatening to throw an apple at her, and saying, “You
come here. I got something for you.” Farinas asked Van Deelen to refrain from
making threats and called the campus police to assist with removing Van Deelen
from campus. As Van Deelen walked out of the room, LeDay heard Farinas say,
“ow, you hit me.” LeDay looked at Farinas who “immediately grabbed her left leg
in disbelief.” LeDay reported that Van Deelen acknowledged hitting Farinas but
seemed unconcerned stating he was sorry and that he hit Farinas by accident. LeDay

                                         10
also described Van Deelen’s apology as sarcastic.

      C.    Misrepresentations and/or willful omissions on employment
            application

      As part of its summary-judgment proof, Spring ISD produced a conference
summary written by McKeithan of human resources. McKeithan noted that Spring
ISD requires applicants to disclose all previous employers on their application.
Under employment history on Van Deelen’s Spring ISD application he listed, dating
back to 2010, Club Z, Klein ISD, Houston Learning Academy, and Texas Virtual
Academy. Van Deelen also uploaded a resume that said from 2003 to 2009 he served
as an “Independent Project Manager and Software Developer.”

      McKeithan learned, however, that during the 2006-07 school year, Van
Deelen was employed as a teacher in Alamogordo, New Mexico, and that the
following school year Van Deelen worked as a teacher in Truth or Consequences,
New Mexico. McKeithan learned about Van Deelen’s employment in New Mexico
because Van Deelen filed suits in federal court in two separate actions against both
New Mexico school districts.

      On the Spring ISD application Van Deelen answered, “No” to the question:
“Have you ever: Been investigated for misconduct related to your employment?”
Court documents in the New Mexico suits revealed that Van Deelen was investigated
by the Alamogordo school district because supervisors were concerned that Van
Deelen “committed various unspecified crimes while [he] was on school property.”
According to documents in the suit against the Truth or Consequences school
district, Van Deelen was investigated for using a racial slur against a student,
grabbing another student by the throat on the playground, and for verbally abusing
and menacing the guardians of that student.

      Van Deelen also answered, “No” to the question: “Have you ever: Been

                                        11
placed on leave by an employer or left such employment prior to the end of the
employment term?” According to the Alamogordo litigation, Van Deelen was placed
on leave twice by Alamogordo Public High School. According to the Truth or
Consequences litigation Van Deelen was suspended from employment pending the
investigation into the allegations of verbal and physical abuse.

      Van Deelen also answered, “No” to the question: “Have you ever: Had a
professional certificate, credential, or license (of any kind) revoked or suspended or
have you been placed on probationary status for any alleged misconduct or alleged
violation of professional standards or conduct?” However, in a lawsuit filed in state
court in Kansas in 2010 against the Texas Region 4 Education Service Center, Van
Deelen alleged that he was dismissed from the Region 4 alternative certification
program in April 2010. If Van Deelen’s allegation were true, it would have resulted
in him being denied the Texas certification, which should have been reported to
Spring ISD.

      McKeithan explained to Van Deelen that these failures to disclose previous
employment relationships and falsification of prior suspensions and dismissal from
the certification program were grounds for immediate termination.

      In response Van Deelen did not deny falsifying his application or omitting
certain previous employment. Van Deelen argued that the application did not require
his entire employment history and that he should have been given the opportunity to
correct his application. Spring ISD attached court documents from the Alamogordo
litigation to its motion for summary judgment. Van Deelen objected to those
documents stating he did not remember them. The record does not reflect a ruling
by the trial court on Van Deelen’s objection.




                                         12
III. The trial court did not err in rendering summary judgment that the
TWC’s decision was supported by substantial evidence.
      Van Deelen asserts that: (1) the trial court applied an incorrect standard of
review; (2) the trial court would not allow him to discuss his evidence; (3) Spring
ISD’s evidence was untrustworthy because Farinas was not a credible witness; (4)
Spring ISD presented fraudulent documentary evidence; (5) Van Deelen
satisfactorily explained his employment history to Spring ISD; (6) Van Deelen did
not throw students’ work away; and (7) the TWC hearing was “biased, one-sided
and unfair.”

      A.       Trial court’s application of the standard of review

      In asserting the trial court applied the incorrect standard of review, Van
Deelen references a portion of the summary-judgment hearing. At the beginning of
the hearing TWC’s attorney stated the procedural posture and the standard of review
as follows:

      Again, the standard of review in this case is substantial evidence. The
      role of the Court, Your Honor, is to review the facts that are before the
      Texas Workforce Commission and determine if they are substantial;
      which means if there was more than a scintilla of evidence to support
      the Texas Workforce Commission’s decision that was discharged
      conduct.

      In response to Van Deelen’s discussion of the facts, the trial court explained
that it was not the court’s role to be “re-reviewing the matter to see whether or not
the Court agrees or disagrees with the ruling. Under the procedure for this, you have
the substantial evidence standard of review.” A discussion ensued about the trial
court’s review and the parties and the trial court agreed that while the trial court was
to review the TWC decision under the substantial evidence rule, the court could
consider additional evidence submitted to the trial court. This was a correct
application of the standard of review.
                                          13
      As stated above, we review the TWC’s decision on unemployment benefits
de novo to determine whether substantial evidence supports the ruling. See Tex. Lab.
Code Ann. § 212.202(a); McCrory, 431 S.W.3d at 142. We must look to the evidence
presented in the trial court and not the record created by that agency. Angelis v. Tex.
Workforce Comm’n, No. 14-19-00367-CV, 2020 WL 3240951, at *2 (Tex. App.—
Houston [14th Dist.] June 16, 2020, no pet.) (mem. op.) (citing Mercer v. Ross, 701
S.W.2d 830, 831 (Tex. 1986)). Individual items within the agency record may be
introduced at trial, but they must be introduced independently and pursuant to the
rules of evidence. See Nuernberg v. Tex. Emp’t Comm’n, 858 S.W.2d 364, 365 (Tex.
1993). We then review the trial court’s judgment by comparing the TWC’s decision
with the evidence presented to the trial court and the governing law. McCrory, 431
S.W.3d at 143. We determine whether the summary-judgment evidence established
as a matter of law that substantial evidence supported the TWC’s decision. Id.

      The record reflects some confusion at the beginning of the summary-judgment
hearing, but the confusion was cleared up before the trial court ended the hearing
and took the case under advisement. The trial court applied the appropriate standard
of review permitting both parties to file additional evidence before it ruled.

      B.     Exclusion of evidence

      Van Deelen further argues he was prejudiced because he was not permitted to
discuss his evidence. Van Deelen does not point to any place in record where the
trial court excluded any evidence, and our independent review has not revealed any
such trial-court action. For Van Deelen to prevail on this issue on appeal, the record
must show that he offered evidence and that the trial court actually excluded the
evidence. Tex. R. App. P. 33.1(a); In re Marriage of Rangel & Tovias-Rangel, 580
S.W.3d 675, 679 (Tex. App.—Houston [14th Dist.] 2019, no pet.) (“To show that
the trial court abused its discretion in excluding evidence, a complaining party must

                                          14
preserve error by actually offering the evidence and obtaining an adverse ruling from
the court.”). The record shows neither. Van Deelen offered documentary evidence
in response to the motions for summary judgment. Van Deelen’s evidence was not
excluded by the trial court. Van Deelen does not point to any summary-judgment
evidence that was excluded. Given Van Deelen’s failure to preserve error on his
exclusion-of-evidence complaint, he cannot prevail on appeal. See Lopez v.
Callahan, No. 14-18-00913-CV, 2020 WL 5834023, at *2 (Tex. App.—Houston
[14th Dist.] Oct. 1, 2020, no pet.) (mem. op.) (holding that in the summary-judgment
context an appellant must preserve error in the trial court when challenging exclusion
of evidence on appeal).

      C.     Substantial evidence of misconduct

      An individual is disqualified from receiving unemployment benefits if the
individual was discharged for misconduct connected with the individual’s last work.
Tex. Lab. Code Ann. § 207.044(a). “Misconduct” means mismanagement of a
position of employment by action or inaction, neglect that jeopardizes the life or
property of another, intentional wrongdoing or malfeasance, intentional violation of
a law, or violation of a policy or rule adopted to ensure the orderly work and the
safety of employees. Id. § 201.012(a).

      According to the TWC’s decision, Van Deelen was found to have engaged in
misconduct by (1) falsely accusing students and teachers of drug use and/or dealing
and poor work performance; (2) assaulting Farinas; and (3) willfully misrepresenting
his employment history on his employment application. Each of those acts of
misconduct alone could support the trial court’s decision. See Angelis, 2020 WL
3240951 at *3 (employee’s failure to follow instructions is misconduct); Kaup v.
Tex. Workforce Comm’n, 456 S.W.3d 289, 296 (Tex. App.—Houston [1st Dist.]
2014, no pet.) (failure to comply with company policy requiring disclosure of outside

                                         15
work was misconduct); Tex. Workforce Comm’n v. Moses, No. 07-12-00207-CV,
2013 WL 4711531, at *5 (Tex. App.—Amarillo Aug. 29, 2013, pet. denied) (mem.
op.) (misconduct includes conduct that is disruptive or insubordinate, or causes an
employer concern for co-workers’ safety).

      We agree with Van Deelen that there was evidence contrary to the TWC’s
findings, but we may not substitute our judgment for that of the TWC or the trial
court on controverted issues of fact. See Tex. Alcoholic Beverage Comm’n, 313
S.W.3d at 930. The substantial evidence threshold we must apply is not a high one,
and the existence of contrary evidence in the record does not demonstrate that the
TWC decision is unsupported by substantial evidence. See Blanchard, 353 S.W.3d
at 574 (holding substantial evidence supported TWC decision even though there was
conflicting evidence in the record).

      On this record, therefore, we conclude that substantial evidence supports the
TWC’s determination that Van Deelen was terminated for misconduct. Given the
evidence recited above, we cannot say that Van Deelen has met his burden to show
the TWC’s decision was unreasonable, arbitrary, or capricious. See Collingsworth,
988 S.W.2d at 708. We overrule Van Deelen’s sole issue on appeal.

                                   CONCLUSION

      Having overruled Van Deelen’s issue we affirm the trial court’s summary
judgment.




                                       /s/    Jerry Zimmerer
                                              Justice


Panel consists of Justices Bourliot, Zimmerer, and Spain.

                                         16